Citation Nr: 0835594	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	Michael Brown, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at the Board in Washington, DC in March 2006.  

The case was remanded in April 2007 to the RO for further 
development of the record.  

At the VA examination in August 2007, the examiner noted 
diabetic skin changes.  This matter is referred to the 
attention of the RO for appropriate action.  



FINDING OF FACT

The service-connected diabetes mellitus is shown to be 
manifested by the need for insulin and restricted diet, 
without restriction of activities such as avoidance of 
strenuous occupational or recreational activities.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119 including Diagnostic Code 7913 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development have been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate 
examinations have been conducted.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The letters in May 2004, May 2007 
and May 2008 provided pertinent notice and development 
information.  

Further, the veteran is represented by in this matter and may 
be assumed to know the evidence needed to support a claim.  
By arguments made in writing, it is clear, as to the issues 
decided herein, that the veteran has actual knowledge of the 
information needed to support the claim.  

A June 2008 Report of Contact shows that the veteran 
indicated that he would submit additional evidence.  However, 
he failed to submit any additional evidence.  In August 2008, 
the RO received a response to his Supplemental Statement of 
the Case (SSOC), in which the veteran reported that he did 
not have additional evidence to submit.  There is no 
indication that there is additional evidence or development 
that should be undertaken.   

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis here will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains VA outpatient 
records that date from 2001 to 2008 and reports of VA 
examination conducted in April 2004 and August 2007.  The 
veteran also had an opportunity to testify about his case in 
a recent hearing.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and informed 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the veteran.  


Entitlement to a higher evaluation for diabetes mellitus

In a June 2002 rating action, service connection was granted 
for diabetes mellitus.  A 20 percent evaluation was assigned 
effective in July 2001.  A September 2004 rating action 
assigned an earlier effective date of May 2001.  Since then 
the veteran has been granted service connection for separate 
disabilities secondary to diabetes mellitus to include 
peripheral neuropathy of the lower extremities, erectile 
dysfunction, diabetic retinopathy, hypertension and 
arteriosclerotic heart disease.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Under the applicable code, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA examinations were conducted in April 2004 and August 2007, 
specifically for the purpose of determining the nature and 
severity of the service-connected diabetes mellitus.  The VA 
outpatient records show that the veteran is using insulin to 
treat his diabetic mellitus.  He reports being on a 
restricted diet.  

While the evidence demonstrates that the veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires any regulation of his activities or has 
episodes of ketoacidosis or hypoglycemic reactions.  

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  There is no 
evidence in the VA clinical records, private clinical 
records, or examination reports, that any physician 
recommended avoidance of strenuous occupational and 
recreational activities.  

Although the veteran reported avoiding strenuous activity, 
the service-connected diabetes mellitus requires such 
restriction.  

At the August 2007 VA examination, the veteran report that 
his level activity was restricted by his heart disorder.  He 
asserts that any symptoms such as restricted activity caused 
by his cardiac disorder must be addressed in rating the 
service-connected diabetes mellitus.  

However, the Board notes that any manifestations that are 
related to service-connected cardiac disorder are separately 
rated and will not be considered in evaluating his underlying 
diabetes mellitus.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

At the VA examination in 2007, the veteran reported having 
never been in ketoacidosis.  He did report being recently 
hospitalized for hypoglycemic reactions.  However, the VA 
examiner noted that there was no documentation of his 
hospitalization.  

The veteran has submitted a private physician's statement 
dated in April 2008.  This physician reported that the 
veteran was hospitalized in 1993 for uncontrolled diabetes.  
While the veteran's medical history is taken into 
consideration, the present level of the veteran's disability 
is the primary concern.  

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has been manifested by the need 
for regulation of activities or symptoms reflected by 
ketoacidosis or hypoglycemic reactions.  

Absent such symptomatology, the criteria for an evaluation 
higher than the currently assigned 20 percent under 
Diagnostic Code 7913 for the service-connected diabetes 
mellitus have not been met.  




ORDER

An increased rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


